Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 4, 7, 8, 11, and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Despite applicants’ response, the examiner has not found support for the amendment to claim 4 pertaining to the claimed quantities of the (meth)acrylate component and the isosorbide diurethane methacrylate, the break torque limitation, and the subject matter of claims 18-22 for the following reasons.  Though applicants state that Example 3, Table 1, and Figure 4 provide support for the amendment, it is noted that the samples within Figure 4 are based on Example 1 formulations, using specifically disclosed renewable carbon contents/reactive filler contents; however, these exemplified formulations are of far more limited scope than what has been claimed.  In the absence of broadly disclosed content ranges for the (meth)acrylate component and the isosorbide diurethane methacrylate and break torque range that applies to the full scope of the claims, the examples are only sufficient to provide support for the compositions and values of the same scope as the examples.  It is not seen that the claimed ranges are supported in the absence of the aforementioned broadly disclosed ranges.  Applicants’ claims continue to be beyond the scope of what has been disclosed in terms of the composition, the break torque values, and the temperatures.  Table 1 and Figure 4 provide support only for Samples A-E at temperatures of only 150oC and 180oC, wherein the break torque values are not set forth for the full scope of the claimed subject matter.  Furthermore, it is unclear that Figure 4, as presented, definitively provides support for the claimed break torque value endpoints, since the values are not clearly denoted in the figure.  It is not seen that applicants have clearly addressed this issue.  The examiner’s position is consistent with the guidance set forth within MPEP 2163.05, including 2163.05(III).
3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The examiner has not found proper antecedence within the specification for the amended subject matter of claim 7 regarding the (meth)acrylate component.  Despite applicants; response, the specification fails to properly disclose this subject matter.  Similarly, the examiner has not found proper antecedence for the anaerobic cure system; this subject matter is set forth within original claim 5; however, it is not set forth within the specification.
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765